Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 05/09/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-6, 8-20 & 22-27 are currently pending. 

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-6, 8-20 & 22-27 have been considered and are moot in light of the status of the claims below.  





Allowable Subject Matter
Claims 1-6, 8-20 & 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:
Regarding Claims 1 &13. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide an apparatus and method for wear testing materials in a high pressure, high temperature chamber at least partially filled with a fluid with the chamber having an inlet flow passage and an abrasion device at least partially immersed in the fluid and a controller that controls a thermal output of the heat transfer. Specifically, the prior art does not provide a first and second engagement arm each with an attached sample and coupled to the housing and each engagement arm configured to move in and out of the chamber through a wall of the housing, which causes engagement of the first and second test sample with the abrasion device and causes wear of the first and second test samples.  

The closest prior art is Bi (US 9194784) which discloses a high pressure, high temperature chamber at least partially filled with a fluid, an abrasion device at least partially immersed in the fluid.  Bi does not disclose using an inlet to control pressure and a controller to control the thermal output of the heat transfer element.  Bi does not disclose a first and second engagement arm each with an attached sample and coupled to the housing and each engagement arm configured to move in and out of the chamber through a wall of the housing. Nor does Bi provide the engagement of the first and second test sample with the rotating abrasion device.  Since the invention requires the central abrasion device to rotate against opposing samples, Bi’s rotating sample against a stationary abrasive device cannot functionally be modified to perform the claimed function and cannot provide for opposing samples each affixed to a respective engagement arm. 

Regarding Dependent Claims 2-6, 8-12, 14-20 & 22-27.  The dependent claims further define the invention over the nearest reference by claiming specific features of the temperature and pressure control system, function of the engagement arms and the contact with the abrasive device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856